Title: To George Washington from Thomas Jefferson, 2 May 1788
From: Jefferson, Thomas
To: Washington, George



Sir
Paris May 2. 1788.

I am honoured with your Excellency’s letter by the last packet & thank you for the information it contained on the communication

between the Cayahoga & Big beaver. I have ever considered the opening a canal between those two watercourses as the most important work in that line which the state of Virginia could undertake. it will infallibly turn thro the Patowmack all the commerce of Lake Erie & the country West of that, except what may pass down the Missisipi. and it is important that it be soon done, lest that commerce should in the mean time get established in another channel. having in the spring of the last year taken a journey through the Southern parts of France, & particularly examined the canal of Languedoc through it’s whole course, I take the liberty of sending you the notes I made on the spot, as you may find in them something perhaps which may be turned to account some time or other in the prosecution of the Patowmac canal. being merely a copy from my travelling notes, they are indigested & imperfect, but may still perhaps give hints capable of improvement in your mind.
The affairs of Europe are in such a state still that it is impossible to say what form they will take ultimately. France & Prussia, viewing the Emperor as their most dangerous & common enemy had heretofore seen their common safety as depending on a strict connection with one another. this had naturally inclined the Emperor to the scale of England, and the Empress also, as having views in common with the Emperor against the Turks. but these two powers would at any time have gladly quitted England to coalesce with France, as being the power which they met every where opposed as a barrier to all their schemes of aggrandizement. when therefore the present king of Prussia took the eccentric measure of bidding defiance to France by placing his brother in law on the throne of Holland, the two empires immediately seised the occasion of solliciting an alliance with France. the motives for this appeared so plausible that it was believed the latter would have entered into this alliance, and that thus the whole political system of Europe would have taken a new form. what has prevented this court from coming into it, we know not. the unmeasurable ambition of the Emperor & his total want of moral principle & honour are suspected. a great share of Turkey, the recovery of Silesia, the consolidation of his dominions by the Bavarian exchange, the liberties of the Germanic body, all occupy his mind together, and his head is not well enough organised to pursue so much only of all this as is

practicable. still it was thought that France might safely have coalesced with these powers, because Russia & her, holding close together, as their interests would naturally dictate, the emperor could never stir but with their permission. France seems however to have taken the worst of all parties, that is, none at all. she folds her arms, lets the two empires go to work to cut up Turkey as they can, and holds Prussia aloof neither as a friend nor foe. this is withdrawing her opposition from the two empires without the benefit of any condition whatever. in the mean time England has clearly overreached herself. she excited the war between the Russians & Turks, in hopes that France, still supporting the Turks, would be embarrassed with the two empires. she did not foresee the event which has taken place of France abandoning the Turks, and that which may take place of her union with the two empires. she has allied herself with Holland, but cannot obtain the alliance of Prussia. this latter power would be very glad to close again the breach with France, and therefore, while their remains an opening for this, holds off from England, whose fleets could not enter into Silesia to protect that from the Emperor. thus you see that the old system is unhinged, and no new one hung in it’s place. probabilities are rather in favour of a connection between the two empires, France & Spain. several symptoms shew themselves of friendly dispositions between Russia & France, unfriendly ones between Russia & England, and such as are barely short of hostility between England & France. but to real hostilities this country would with difficulty be driven. her finances are too deranged, her internal union too much dissolved, to hazard a war. the nation is pressing on fast to a fixed constitution. such a revolution in the public opinion has taken place that the crown already feels it’s powers bounded, and is obliged by it’s measures to acknowlege limits. a states general will be called at some epoch not distant. they will probably establish a civil list, and leave the government to temporary provisions of money, so as to render frequent assemblies of the national representative necessary. how that representative will be organised is yet incertain. among a thousand projects, the best seems to me that of dividing them into two houses of commons & nobles, the commons to be chosen by the provincial assemblies who are chosen themselves by the people, & the nobles by the body of noblesse as in Scotland. but there is no reason

to conjecture that this is the particular scheme which will be preferred. the war between the Russians & Turks has made an opening for our Commodore Paul Jones. the Empress has invited him into her service. she ensures to him the rank of rear-admiral, will give him a separate command and it is understood that he is never to be commanded. I think she means to oppose him to the Captain Pacha on the black sea. he is by this time probably at St Petersburg. the circumstances did not permit his awaiting the permission of Congress, because the season was close at hand for opening the campaign. but he has made it a condition that he shall be free at all times to return to the orders of Congress whenever they shall please to call for him, and also that he shall not in any case be expected to bear arms against France. I believe Congress had it in contemplation to give him the grade of Admiral from the date of his taking the Serapis. such a measure now would greatly gratify him, second the efforts of fortune in his favor, and better the opportunities of improving him for our service whenever the moment shall come in which we may want him.
The danger of our incurring something like a bankruptcy in Holland, which might have been long, and even fatally felt in a moment of crisis, induced me to take advantage of mr Adams’s journey to take leave at the Hague, to meet him there, get him to go on to Amsterdam, and try to avert the impending danger. the moment of paying a great sum of annual interest was approaching. there was no money on hand; the board of treasury had notified that they could not remit any, and the progress of the loan which had been opened there, had absolutely stopped. our bankers there gave me notice of all this, and that a single day’s failure in the paiment of interest would have the most fatal effect on our credit. I am happy to inform you that we were able to set the loan a going again, and that the evil is at least postponed, indeed I am tolerably satisfied that if the measures we proposed are ratified by Congress, all European calls for money (except the French debt) are secure enough till the end of the year 1790 by which time we calculated that the new government might be able to get money into their treasury. much conversation with the bankers, brokers, & money holders gave me insight into the state of national credit there which I had never before been able satisfactorily to get. the English credit is the

first, because they never open a loan without laying & appropriating taxes for the paiment of the interest, and there has never been an instance of their failing one day in that paiment. the Emperor & Empress have good credit, because they use it little, and have hitherto been very punctual. this country is among the lowest in point of credit. ours stands in hope only. they consider us as the surest nation on earth for the repaiment of the capital. but as the punctual paiment of interest is of absolute necessity in their arrangements, we cannot borrow but with difficulty and disadvantage. the monied men however look towards our new government with a great degree of partiality & even anxiety. if they see that set out on the English plan, the first degree of credit will be transferred to us. a favourable occasion will arise to our new government of asserting this ground to themselves. the transfer of the French debt, public & private, to Amsterdam is certainly desireable. an act of the new government therefore for opening a loan in Holland for this purpose, laying taxes at the same time for paying annually the interest & a part of the principal will answer the two valuable purposes of ascertaining the degree of our credit, and of removing those causes of bickering & irritation which should not be permitted to subsist with a nation with which it is so much our interest to be on cordial terms as with France. a very small portion of this debt, I mean that part due to the French officers, has done us an injury of which those in office in America cannot have an idea. the interest is unpaid for the last three years; and these creditors, highly connected, & at the same time needy, have felt & communicated hard thoughts of us. borrowing as we have done 300 thousand florins a year to pay our interest in Holland, it would have been worth while to have added 20 thousand more to suppress those clamours. I am anxious about every thing which may affect our credit. my wish would be to possess it in the highest degree, but to use it little. were we without credit we might be crushed by a nation of much inferior resources but possessing higher credit. the present system of war renders it necessary to make exertions far beyond the annual resources of the state, and to consume in one year the efforts of many. and this system we cannot change. it remains then that we cultivate our credit with the utmost attention. I had intended to have written a word to your Excellency on the subject of the new constitution, but I have already

spun out my letter to an immoderate length. I will just observe therefore that according to my ideas there is a great deal of good in it. there are two things however which I dislike strongly. 1. the want of a declaration of rights. I am in hopes the opposition of Virginia will remedy this, & produce such a declaration. 2. the perpetual re-eligibility of the President. this I fear will make that an office for life first, & then hereditary. I was much an enemy to monarchy before I came to Europe. I am ten thousand times more so since I have seen what they are. there is scarcely an evil known in these countries which may not be traced to their king as it’s source, nor a good which is not derived from the small fibres of republicanism existing among them. I can further say with safety there is not a crowned head in Europe whose talents or merit would entitle him to be elected a vestryman by the people of any parish in America. however I shall hope that before there is danger of this change taking place in the office of President, the good sense & free spirit of our countrymen will make the changes necessary to prevent it. under this hope I look forward to the general adoption of the new constitution with anxiety, as necessary for us under our present circumstances.
I have so much trespassed on your patience already by the length of this letter that I will add nothing further than those assurances of sincere esteem & attachment with which I have the honor to be Your Excellency’s most obedient & most humble servant

Th: Jefferson

